UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6474



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


GARY DEAN BOONE,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.    Joseph F. Anderson, Jr., Chief
District Judge. (4:97-cr-00733-RLA; 4:05-cv-00869-JFA)


Submitted: May 16, 2006                          Decided: May 24, 2006


Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Gary Dean Boone, Appellant Pro Se. Alfred William Walker Bethea,
Jr., Assistant United States Attorney, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Gary Dean Boone seeks to appeal the district court’s

order and judgment dismissing without prejudice his Rule 60(b)

motion challenging the denial of his 28 U.S.C. § 2255 (2000).                        An

appeal may not be taken from the final order in a § 2255 proceeding

unless    a    circuit    justice     or    judge   issues     a     certificate     of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                 A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that the district court’s assessment of his

constitutional       claims      is   debatable      or     wrong    and     that   any

dispositive procedural ruling by the district court is likewise

debatable.       See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). We have independently reviewed the record

and conclude Boone has not made the requisite showing.

               Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions       are   adequately    presented       in   the

materials      before    the    court      and   argument    would     not    aid   the

decisional process.

                                                                             DISMISSED




                                        - 2 -